Citation Nr: 0929453	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1945.  He died on February [redacted], 1979.  The appellant 
is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2009, a friend of the Veteran submitted a statement 
in which he noted that he had watched a documentary about "a 
black unit" which was responsible for the cleanup of atomic 
bomb testing.  He further stated that "we all assume" that 
his father and the Veteran served in that unit.  Although the 
friend submitted that statement after the issuance of the 
most recent supplemental statement of the case, in June 2009, 
the Board finds that it is not necessary to remand the case 
for RO consideration of this statement, because it contains 
only speculation, and not pertinent evidence.  Moreover, the 
death certificates to which the friend refers were already of 
record in June 2009, when the RO issued a supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (2008).

In October 2008, the Board remanded this case for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  In a September 2002 decision, the Board denied the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death.

2.  The evidence associated with the claims file subsequent 
to the September 2002 Board decision is either cumulative or 
redundant of evidence previously considered, and, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2002 Board decision, denying service 
connection for the cause of the Veteran's death, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 
(2008).

2.  The evidence associated with the claims file subsequent 
to the September 2002 Board decision is not new and material, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated April 2007, October 2008, and April 2009, 
provided to the appellant before the June 2007 rating 
decision and the June 2009 supplemental statement of the 
case, respectively, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed 
the appellant of what evidence was needed to establish her 
service connection claim, what VA would do and had done, and 
what evidence she should provide.  The April 2007 and April 
2009 letters also informed the appellant that it was her 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support her claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for the cause of the Veteran's death, the 
notice letter provided to the appellant in April 2009 
included the criteria for reopening a previously denied 
claim, and informed the appellant that her claim had been 
denied because the claimed condition was neither incurred in, 
nor was aggravated by, military service.  The appellant was 
informed that, to be considered new, the evidence must be in 
existence and be submitted to VA for the first time.  The 
appellant was also informed that, to be considered material, 
the additional evidence must pertain to the reason the claim 
was previously denied.  The April 2009 notice letter also 
provided the appellant with the criteria for establishing 
service connection.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed of what evidence is necessary to substantiate the 
elements required to establish service connection.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  The appellant was provided with such 
notice in April 2009.  Therefore, no further notice is 
required pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  The Veteran's available VA 
treatment records have been obtained.

The Board has considered that the Veteran's service treatment 
records (STRs) are unavailable.  Under 38 U.S.C.A. § 5103A(b) 
and 38 C.F.R. § 3.159(c)(2), VA is required to make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

In this case, the National Personnel Records Center (NPRC) 
stated in May 2007 that it was unable to locate any missing 
STRs.  In any event, despite the missing STRs, neither the 
Veteran nor the appellant has ever alleged that he was 
treated for the listed causes of his death during his service 
in the 1940s.  The appellant has only cited post-service 
treatment for his disorder.  Thus, the Board finds no basis 
for further pursuit of these records, as such efforts would 
be futile.  38 C.F.R. § 3.159(c)(2), (3) (2008).

When STRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  In this case, the Veteran's 
STRs appear to have been destroyed in the fire at the NPRC in 
St. Louis, Missouri in July 1973.  Under these circumstances, 
the Court has held that VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the Veteran's medical records have 
been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No 
presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court 
declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  In this case, VA advised the 
appellant of numerous examples of evidence that could be 
developed to substantiate her claim in its April 2007, 
October 2008, and April 2009 letters.  Moreover, VA explained 
that it had contacted NPRC, and did not stop contacting them 
until a reply was received; that the search was therefore a 
reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(c)(2); and that further efforts to locate 
the records would not be justified because NPRC has 
determined that no additional STRs for the Veteran are on 
file.  See Dixon, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.

Analysis

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2008).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO first denied service connection for the 
cause of the Veteran's death in August 1999, and the basis of 
the denial was that the cause of the Veteran's death-lung 
carcinoma with metastasis-was neither initially incurred in, 
nor aggravated by, service.  The Board denied the appellant's 
claim in September 2002, and that decision is final.  38 
C.F.R. § 20.1100(a).

The last prior final denial of the claim is the September 
2002 Board decision, which the appellant did not appeal to 
the Court.

In March 2007, the appellant asked to reopen her claim for 
service connection for the cause of the Veteran's death and 
the RO, in a June 2007 rating decision, the subject of this 
appeal, reopened the appellant's claim, and continued the 
denial of the claim for service connection for the cause of 
the Veteran's death.  The RO issued a statement of the case 
(SOC) in March 2008, which again continued the denial of the 
claim for service connection for the cause of the Veteran's 
death.  In October 2008, the Board remanded the appellant's 
claim in order to provide her with the notice required by 
Kent, supra (i.e., notice of the criteria for reopening a 
claim, and notice of the criteria for establishing the 
underlying claim for service connection.)  In June 2009, the 
RO issued a supplemental statement of the case (SSOC) in 
which it determined that the Veteran's claim for service 
connection for the cause of the Veteran's death could not be 
reopened.

The evidence of record at the time of the September 2002 
Board decision, the last prior final denial of the claim, 
included the Veteran's outpatient treatment reports from a VA 
medical center from 1977 to 1979, as well as lay statements 
from the Veteran's daughter, spouse, and three friends.  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  Evans, supra.

Since the September 2002 Board decision, the appellant has 
alleged, in her March 2007 claim, that the Veteran was 
involved in cleaning up toxic waste while on active duty, and 
that "all service members involved in the clean up have died 
of lung cancer-all within 1-2 years of each other."  
Similarly, in her July 2007 notice of disagreement, the 
appellant stated that "my husband was involved in a waste 
clean up after an explosion in Texas.  Initially I was not 
aware of the possibility of service connection until the son 
of one of the other Veteran's [sic] found it odd that all of 
the Veterans involved died within years of each other with 
some form of cancer."  In her substantive appeal, the 
appellant wrote that "I believe with all of my heart that 
the [alleged Texas toxic waste] spill caused the cancer."  
The appellant has submitted copies of the death certificates 
of two other Veterans, H.M. and J.C., who served with the 
Veteran, in support of her claim.

Additionally, J.C.'s son, J.C. Jr., sent a letter to VA in 
July 2009, in which he states that J.C., H.M., D.M., and the 
Veteran "were all station[ed] in...Texas during the end of WW 
II.  There was a black unit, which I saw on a documentary, 
who [sic] were responsible for the clean up after the Atomic 
bomb testing.  During the testing no one was aware of the 
dangers of the radiation from the blast.  These four 
gentlemen, we all assume, were a part of the clean up after 
the blast."  He further stated that he assumes that his 
father and the Veteran served in that unit, because they and 
two other Veterans "all died in their mid 50's, with all the 
same symptoms."  In fact, as their death certificates show, 
three of those Veterans did not all die of the same symptoms.  
Moreover, neither the appellant nor J.C. Jr. have attempted 
to reconcile their facially conflicting accounts of a toxic 
waste spill and an atomic bomb detonation as the alleged 
source of the Veteran's lung carcinoma with metastasis.

With the exceptions of the death certificates of H.M. and 
J.C., which the appellant submitted in July 2007 and August 
2007, respectively, prior to the issuance of the March 2008 
SOC, the appellant has provided no evidence since the 
September 2002 Board decision that corroborates her or J.C. 
Jr.'s testimony.  38 C.F.R. § 3.156(a).  Furthermore, the 
death certificates, while new, do not qualify as material, 
because they do not relate to an unestablished fact necessary 
to substantiate the claim.  Specifically, they do not show 
that the Veteran's lung carcinoma with metastasis was 
incurred in or aggravated by his time in service.  Moreover, 
they do not show that H.M., J.C., or the Veteran was exposed 
to, engaged in the cleanup of, or died as a result of any 
direct or indirect contact with toxic waste.

While the credibility of new evidence is to be presumed when 
determining whether it is new and material, the Board notes 
that the wholly speculative assertions by the appellant and 
J.C. Jr., to the effect that the Veteran developed lung 
carcinoma as a result of cleaning up toxic waste in Texas, do 
not constitute evidence.  Justus, supra.  Moreover, although 
the Board presumes the credibility of H.M. and J.C.'s death 
certificates, which show that the former died of dehydration 
and sepsis due to multiple myeloma, and the latter died of 
pneumonia due to lung cancer, the Board finds that they 
contain no evidence of any exposure to toxic waste on the 
part of the respective decedents, or on the part of the 
Veteran.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the September 2002 Board 
decision that was not previously submitted to agency 
decisionmakers, when considered with the previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate a claim for service connection for the cause of 
the Veteran's death.

Because the additional evidence does not relate to an 
unestablished fact that is necessary to substantiate the 
appellant's claim for service connection for the cause of the 
Veteran's death, the Board finds that the evidence associated 
with the claims file subsequent to the September 2002 Board 
decision is not new and material, and a previously denied 
claim for service connection for the cause of the Veteran's 
death is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).


ORDER

New and material evidence has not been received, and a 
previously denied claim for service connection for the cause 
of the Veteran's death is not reopened.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


